Citation Nr: 1749888	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 13-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1970, to include service in the Republic of Vietnam. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied service connection for sleep apnea.

During the pendency of this appeal, the Veteran died in April 2015. In March 2016, the Board dismissed the appeal due to the death of the Veteran.

In August 2016, the Veteran's surviving spouse filed a Request for Substitution of Claimant Upon Death of Claimant. In April 2017, VA notified the Veteran's surviving spouse that she was an appropriate substitute claimant for the deceased Veteran. 

The case has been returned to the Board for further adjudication. The Veteran's surviving spouse is the Appellant herein.


FINDING OF FACT

The Veteran's sleep apnea is not shown to have developed as a result of an established event, injury, or disease during active service; sleep apnea was not coaused or aggravated by the Veteran's service-connected lung cancer.



CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, have not been met for sleep apnea. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. In this respect, through a January 2010 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim. Thereafter, the Veteran was afforded the opportunity to respond. Hence, the Board finds that the Veteran and Appellant have been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. The Board also finds that the January 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned January 2010 notice letter. Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the January 2010 letter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein. To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file. Additionally, the Appellant has not alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Although a VA examination was not provided in connection with this claim, the Board finds that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2016). In this case, as discussed below, there is simply no indication that the Veteran's sleep apnea was related to his time in service, or was caused or aggravated by service-connected disability. As such, VA is not required to obtain an examination or medical opinion as to this claim, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran, during his lifetime, and the Appellant, after the Veteran's death, contend that the Veteran incurred sleep apnea as a result of his active service. The Appellant's representative has also contended, in an August 2017 statement, that the Veteran's sleep apnea was caused or aggravated by his service-connected lung cancer.

To address the first element of service connection, medical evidence of a current disability, the Board reviewed the Veteran's post service treatment records from the Jesse Brown VAMC in Chicago. Included in these records is a February 2009 "sleep screening report" which indicates the Veteran underwent a sleep study and was diagnosed with sleep apnea in February 2009. Thus, a current diagnosis of sleep apnea is confirmed. However, the Board notes that this diagnosis of sleep apnea occurred 39 years after the Veteran's discharge from active duty service.

Turning to the second and third elements of service connection, whether sleep apnea or symptoms thereof were present in-service or within one year of separation, and if so, whether there exists a nexus between service and the Veteran's sleep apnea, the Board carefully reviewed the Veteran's service treatment records and post service VA records. After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, to include as due to service connected lung cancer.

Here, the Veteran's service treatment records reflect there was no complaint, diagnosis, or treatment for sleep apnea, to include any complaints of snoring or trouble sleeping, at any time during service. As such, the medical evidence of record does not reflect the Veteran suffered with sleep apnea while in service, or within one year of discharge from service. The second element of service connection on a direct basis is thus not satisfied.

Further, the Board notes that the Veteran's post-service treatment records from Jesse Brown VAMC, Milwaukee VAMC, and Chicago VAMC reflect the Veteran was diagnosed in 2009 with mild to moderate sleep apnea, and that over the years he used a CPAP machine with good results. Although reference is made in these post-service treatment records to the Veteran's sleep apnea, none of these records reflect that his sleep apnea, diagnosed 39 years after the Veteran's discharge from active duty service, incurred in, or is otherwise related to, his active duty service or to his service-connected lung cancer. As such, the medical evidence of record does not reflect a nexus between the Veteran's diagnosed sleep apnea and his active military service, or between sleep apnea and service-connected lung cancer. The Board concedes that the Veteran had a current diagnosis of sleep apnea, but none of his treatment providers provided an opinion that any such disability was related to military service or to his service-connected lung cancer. Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's sleep apnea to service or service-connected disability.

The Board has considered the Veteran's lay statements. In his November 2009 claim for service connection for sleep apnea, the Veteran stated, "I am filing a service connection disability claim for sleep apnea. I have been issue[d] an autopap machine." While lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether sleep apnea is related to, caused by, or otherwise linked to service, or to service-connected disability) falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Moreover, there is nothing in the record demonstrating that the Veteran received any special training or acquired any medical expertise in such matters. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). As such, although the Board finds the Veteran to be competent to report symptoms he experienced and credible in such reports, he is not competent to assign a diagnosis or etiology to those symptoms. Thus, the lay evidence in this case does not constitute competent medical evidence and lacks probative value.

In conclusion, upon consideration of all the evidence of record, the Board finds that service connection for sleep apnea is not warranted on a direct or secondary basis. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Here, the preponderance of the evidence is against the Veteran's claim. There is simply no nexus between the Veteran's diagnosed sleep apnea and his active military service or his service-connected lung cancer.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


